Stanford, J.
The law of such cases is well enough settled by our own decisions.
A petition for a writ of certiorari is addressed to the sound discretion of the court, and when it is founded upon some informality or irregularity, merely, and no injustice has been done, the writ will be refused. Myers v. Pownal, 16 Vt. 415; Paine v. Leicester, 22 Vt. 44; Lyman v. Burlington, Id. 131; Londonderry v. Peru, 45 Vt. 424; Hancock v. Worcester, 62 Vt. 106, 18 Atl. 1041.
So the practice is to hear the merits of the case upon the petition for the writ. Walbridge v. Walbridge, 46 Vt. 617.
The writ does not lie for the correction of errors that might have been set right by appeal. Sowles v. Bailey, 69 Vt. 277, 37 Atl. 751.
Take this case. The petitioner got himself licensed to practice medicine on the strength of a diploma from a college out in Ohio. The board of censors who licensed him became suspicious that the diploma was bogus, and sent him word that they wanted to see it again. He promised to come, repeatedly, but failed to keep his word. Finally they had him summoned to appear and show cause why his license should not be revoked as having been procured by fraud in presenting a forged and spurious diploma. He did not appear, and the board revoked his license, basing their action, as they say, partly upon the affidavit of the secretary of the Ohio college that no such person as the petitioner had ever been granted a diploma therefrom. *167The request for the writ is put on the ground that the board acted without any evidence, in that the affidavit was not taken upon notice to him. But it cannot be said that the affidavit was no evidence. If the petitioner wished to insist upon formal and regular proof, he should have made his appearance. He chose to stay away, and it is not just that he should take the objection by this, extraordinary writ. He has had his day in court, and must be treated as having waived such formal objection as much as if he had been present and held his peace.

The writ is denied. Let the petitionees have their costs.